Title: Sartine to the American Commissioners, 11 February 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Versailles le 11. Fevrier 1779.
J’ai l’honneur, Messieurs, de vous prevenir qu’il sera envoyé incessamment à Nantes une Fregate du Roi chargée d’escorter de ce port à l’Isle d’Aix, les Bâtimens destinés pour les Colonies Françoises d’Amerique. Si ceux qui sont chargés pour les Etats unis, veulent profiter de cette Escorte pour se joindre au Convoi de l’Isle d’Aix, il leur sera accordé la même protection qu’aux Bâtimens des Sujets de sa Majesté, ainsi que vous avez du en être prévenus par M. Le Cte. de Vergennes. J’ai l’honneur d’être avec la plus parfaite Cons., Mrs, Votre &c.
(signé) DE Sartine
Mrs. Franklin, Lee & Adams
